UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 19-4024


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

TERRELL JAMAR HOUSTON,

                     Defendant - Appellant.



Appeal from the United States District Court for the Western District of North Carolina, at
Charlotte. Max O. Cogburn, Jr., District Judge. (3:15-cr-00209-MOC-1)


Submitted: December 29, 2020                                      Decided: January 21, 2021


Before AGEE and WYNN, Circuit Judges, and TRAXLER, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Anthony Martinez, Federal Public Defender, Ann L. Hester, Assistant Federal Public
Defender, FEDERAL DEFENDERS OF WESTERN NORTH CAROLINA, INC.,
Charlotte, North Carolina, for Appellant. R. Andrew Murray, United States Attorney,
Anthony J. Enright, Assistant United States Attorney, OFFICE OF THE UNITED
STATES ATTORNEY, Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Terrell Jamar Houston appeals the denial of his motion to suppress evidence seized

during a search of a rental car, arguing that the district court erred in applying the good-

faith exception to the exclusionary rule. Because the officers conducted the search in

reliance on then-binding appellate precedent, we affirm.

       In June 2015, law enforcement officers searched a rental car that Houston had been

operating, discovering therein a bag containing a firearm. Houston moved to suppress the

evidence, arguing that the search was unconstitutional. Relying on our prior decision in

United States v. Wellons, 32 F.3d 117, 119-20 (4th Cir. 1994) (holding that unauthorized

driver of rental car has no legitimate privacy interest in car or containers therein), the

district court denied the motion.

       Following the denial of his suppression motion, Houston entered a conditional plea

to possession of a firearm by a felon, in violation of 18 U.S.C. § 922(g)(1), and the court

sentenced him to 37 months in prison and 2 years of supervised release. Concluding that

Wellons remained binding precedent in this circuit and finding Houston’s circumstances to

be legally indistinguishable from Wellons, we affirmed the district court’s judgment on

appeal. United States v. Houston, 689 F. App’x 170, 171-73 (4th Cir. 2017) (No. 16-4340).

       The Supreme Court granted certiorari, vacated our decision, and remanded the case

for further consideration in light of its decision in Byrd v. United States, 138 S. Ct. 1518

(2018). Houston v. United States, 138 S. Ct. 2024 (2018) (No. 17-6520). Finding that the

Supreme Court’s decision in Byrd abrogated Wellons, we vacated the district court’s

decision and remanded the matter for de novo consideration. United States v. Houston,

                                             2
732 F. App’x 220, 221 (4th Cir. 2018) (No. 16-4340). On remand, the district court found

that the search was governed by the then-binding precedent of Wellons such that the good-

faith exception to the exclusionary rule applied. Thus, the district court denied Houston’s

motion to suppress.

         When considering an appeal from the denial of a motion to suppress, we review the

district court’s legal determinations de novo and its underlying factual findings for clear

error. United States v. McKenzie-Gude, 671 F.3d 452, 458 (4th Cir. 2011). “When, as

here, a motion to suppress has been denied, we view the evidence presented in the light

most favorable to the government.” United States v. Watson, 703 F.3d 684, 689 (4th Cir.

2013).

         The Fourth Amendment provides “[t]he right of the people to be secure in their

persons, houses, papers, and effects, against unreasonable searches and seizures, shall not

be violated.” U.S. Const. amend. IV. In order “to safeguard against future violations of

Fourth Amendment rights through the rule’s general deterrent effect,” Arizona v. Evans,

514 U.S. 1, 10 (1995), the Supreme Court created the exclusionary rule to prevent the

government from using illegally obtained evidence against the victim of an illegal search,

see Davis v. United States, 564 U.S. 229, 231-32 (2011). However, “exclusion of evidence

has ‘always been [the] last resort, not [the] first impulse,’” United States v. Stephens, 764

F.3d 327, 335 (4th Cir. 2014) (quoting Hudson v. Michigan, 547 U.S. 586, 591 (2006)),

because it creates “substantial social costs,” United States v. Leon, 468 U.S. 897, 907

(1984).



                                             3
       The exclusionary rule is subject to exceptions, including the good-faith doctrine.

Davis, 564 U.S. at 232, 236-40. Because “[t]he [exclusionary] rule’s sole purpose . . . is to

deter future Fourth Amendment violations,” id. at 236-37, in order “[t]o trigger the

exclusionary rule, police conduct must be sufficiently deliberate that exclusion can

meaningfully deter it, and sufficiently culpable that such deterrence is worth the price paid

by the justice system.” Herring v. United States, 555 U.S. 135, 144 (2009). “[W]hen the

police act with an objectively reasonable good-faith belief that their conduct is lawful, or

when their conduct involves only simple, isolated negligence, the deterrence rationale loses

much of its force, and exclusion cannot pay its way.” Davis, 564 U.S. at 238 (citations and

internal quotation marks omitted).       Law enforcement action taken “in objectively

reasonable reliance on binding appellate precedent” at the time of the search or seizure is

protected by the good-faith doctrine because suppressing evidence obtained from a search

or seizure previously sanctioned by precedent would “do nothing to deter police

misconduct . . . [and] would come at a high cost to both the truth and public safety.” Id. at

232.

       Here, at the time of the challenged search, binding precedent in this circuit permitted

the search of an unauthorized user’s rental car and any containers therein. We therefore

conclude that the good-faith exception to the exclusionary rule applies and bars suppression

of any evidence tainted by any constitutional defect in the search of the rental car and

Houston’s bag. Accordingly, we affirm the district court’s judgment.




                                              4
      We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                          AFFIRMED




                                          5